UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	November 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund ® Semiannual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 23 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 100 Fund Interview with your fund’s portfolio manager Bill, how would you describe the bond market environment during the six months ended April30, 2013? It was a strong period for the most credit-sensitive categories, particularly high-yield bonds, which saw their yield spreads — their yield advantage over U.S. Treasuries — tighten further, thanks to persistent investor demand and solid corporate fundamentals. These sectors benefited from the improved risk sentiment that was spurred by global monetary easing during and prior to the reporting period. With interest rates rising across most global developed markets during much of the period, Treasuries, global government securities, and other defensive categories lagged, posting either negative or nominally positive returns. That said, longer-term Treasury yields fell in April, providing a notable end-of-period boost to that sector. Emerging-market [EM] bonds were also helped by falling Treasury yields. Both at home and abroad, political leaders continued to grapple with fiscal challenges. While there were several events that produced negative headlines, including the government spending sequester in the United States and the banking crisis in Cyprus, riskier assets performed well in an environment of policy and macroeconomic uncertainty, which suggests that investors have recognized the opportunity cost of remaining on the sidelines. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/13. See pages 3–4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 100 Fund 5 The fund’s objective is to outpace inflation — as measured by U.S. Treasury bills — by one percentage point over periods of three years or more. It achieved that objective at net asset value during the past six months. What factors fueled this solid showing? Our holdings of non-agency residential mortgage-backed securities [RMBS] and commercial mortgage-backed securities [CMBS] were the biggest contributors to the fund’s performance. Non-agency RMBS performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities, as well as a strengthening U.S. housing market. CMBS also benefited from the demand for higher yields and were bolstered by stronger commercial real estate fundamentals and an improving outlook for U.S. economic growth in 2013 and beyond. Within CMBS, we held both Aaa-rated and “seasoned mezzanine” securities. CMBS are created when an underwriter assembles a package of commercial mortgages and issues bonds of varying creditworthiness. Aaa-rated CMBS occupy the top of the underwriter’s capital structure, and offer the greatest principal protection. Mezzanine CMBS are slightly lower in the capital structure, but still provide a meaningful amount of principal protection along with higher yields. Elsewhere, our prepayment strategy, which entailed holding government-agency interest-only securities [agency IOs] that were hedged with agency mortgage pass-throughs, was successful overall, as we focused our security selection in pools that we believed would experience fewer prepayments. However, the strategy’s performance was hampered in April, when rising Treasury yields led to negative returns for agency IOs. Lastly, a sizable allocation to investment-grade corporate bonds was another contributor, as Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 100 Fund were small positions in high-yield bonds and EM debt. Which strategies detracted from performance? There were no notable detractors. However, our investments in non-U.S. sovereign bonds and our holdings of “swaptions” — which give us the option to enter into a swap contract — slightly dampened relative performance. How did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and swaptions to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and agency IO positions. Lastly, we used forward currency contracts to hedge the foreign exchange risk associated with non-U.S. bonds, and to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. What is your outlook for the coming months, and how are you positioning the fund? Despite rising gasoline prices and higher payroll taxes, we believe the U.S. economy remains solidly in a mid-cycle expansion, buoyed by stronger consumer spending. By boosting economic activity and underpinning firmer labor market conditions, the U.S. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/13. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 100 Fund 7 housing recovery is helping to offset the drag on consumers from fiscal austerity measures. For example, during the six months ended February2013, more than 10% of new jobs were in construction. What’s more, bank lending standards began to loosen, helping to reinforce economic growth. While we believe these factors should continue to promote moderate economic expansion, we do not think the economy will grow strongly enough in the near term to cause the Federal Reserve to shift from its current accommodative monetary policy stance. Outside the United States, Japan joined China in early-cycle recoveries, providing a lift to the rest of Asia. It appears that Germany’s economy has begun to pick up, but much of the rest of Europe remains in recession. The European Central Bank revised its 2013 growth forecast downward and is anticipating a modest contraction while remaining concerned about downside risks to the eurozone economy. Within this environment, we plan to continue deemphasizing interest-rate risk in the portfolio and expect to maintain the fund’s bias toward a steepening yield curve — that is, that longer-term yields may rise more than shorter-term yields. As long as the Fed continues to inject liquidity into the financial system through targeted bond purchases, we don’t believe interest rates are likely to move significantly higher than where they are today. We recognize, however, that any strategy that relies on rates declining further to drive performance is risky amid what may be a range-bound and volatile interest-rate environment. For that reason, we intend to keep the portfolio’s duration near zero — which would mean little to no exposure to interest-rate fluctuations — and will rely on other factors to influence the fund’s performance. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 100 Fund At period-end, our positions in securitized sectors represented the fund’s largest allocation. In prepayment-sensitive areas, we are more cautious toward lower-coupon pass-throughs — those with coupons below 4% — but favor pools in the 4%-to-5% coupon range that we believe exhibit favorable prepayment profiles. In credit-sensitive areas, we plan to maintain our diversified exposure to CMBS, as well as modest allocations to high-yield bonds and investment-grade corporate bonds. Thanks for your timely commentary, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 100 Fund 9 IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 7.27% 6.20% 5.79% 5.79% 3.94% 3.94% 6.94% 6.14% 6.05% 8.47% 8.51% 8.47% Annual average 1.63 1.39 1.30 1.30 0.89 0.89 1.55 1.38 1.36 1.89 1.89 1.88 3 years 2.69 1.66 2.09 2.09 0.51 0.51 2.59 1.82 1.92 3.44 3.47 3.43 Annual average 0.89 0.55 0.69 0.69 0.17 0.17 0.86 0.60 0.64 1.13 1.14 1.13 1 year 2.34 1.32 2.06 1.06 1.60 0.60 2.31 1.54 2.01 2.65 2.68 2.65 6 months 1.54 0.52 1.35 0.35 1.19 0.19 1.50 0.74 1.40 1.65 1.68 1.64 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 100 Fund 11 Comparative index returns For periods ended 4/30/13 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.81% 28.31% Annual average 0.19 5.90 3 years 0.45 17.47 Annual average 0.15 5.51 1 year 0.14 3.68 6 months 0.07 0.90 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 — 1 1 1 1 1 Income $0.075 $0.056 — $0.071 $0.061 $0.087 $0.090 $0.106 Capital gains — Total — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $10.16 $10.26 $10.12 $10.05 $10.14 $10.22 $10.10 $10.21 $10.21 $10.21 4/30/13 10.24 10.34 10.20 10.17 10.22 10.30 10.18 10.29 10.29 10.27 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 6.85% 5.78% 5.48% 5.48% 3.53% 3.53% 6.53% 5.73% 5.74% 8.05% 8.08% 8.04% Annual average 1.56 1.33 1.26 1.26 0.82 0.82 1.49 1.31 1.32 1.83 1.84 1.83 3 years 2.49 1.46 1.99 1.99 0.22 0.22 2.39 1.62 1.82 3.34 3.37 3.33 Annual average 0.82 0.48 0.66 0.66 0.07 0.07 0.79 0.54 0.60 1.10 1.11 1.10 1 year 1.74 0.72 1.55 0.55 1.00 0.00 1.70 0.94 1.51 2.05 2.08 2.04 6 months 1.34 0.32 1.25 0.25 0.90 –0.10 1.30 0.54 1.20 1.45 1.48 1.44 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Absolute Return 100 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12* 0.65% 0.85% 1.40% 0.70% 0.90% 0.40%† 0.40%† 0.40% Annualized expense ratio for the six-month period ended 4/30/13** 0.63% 0.83% 1.38% 0.68% 0.88% 0.38% 0.38% 0.38% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees. ** Includes a decrease of 0.02% from annualizing the performance fee adjustment for the six months ended 4/30/13. † Other expenses for class R5 and R6 shares have been annualized. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.15 $4.14 $6.88 $3.40 $4.39 $1.90 $1.90 $1.90 Ending value (after expenses) $1,015.40 $1,013.50 $1,011.90 $1,015.00 $1,014.00 $1,016.50 $1,016.80 $1,016.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 100 Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.16 $4.16 $6.90 $3.41 $4.41 $1.91 $1.91 $1.91 Ending value (after expenses) $1,021.67 $1,020.68 $1,017.95 $1,021.42 $1,020.43 $1,022.91 $1,022.91 $1,022.91 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Absolute Return 100 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 100 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 100 Fund Trustee approval of management contract Consideration of a new management contract At their meeting on December 14, 2012, the Trustees of the fund, including all of the Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the “Independent Trustees”), approved a new management contract with Putnam Investment Management (“Putnam Management”). In substance, the new management contract differed from the existing management contract only in that it (i) changed the base management fee from a blended rate determined in accordance with fund family breakpoints to a fixed rate of 40 basis points and (ii) obliged Putnam Management to pay, out of the management fee, all of the fund’s organizational and other operating expenses (including investor servicing fees), excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses. No change was proposed to the fund’s performance adjustment, to the fund’s investor servicing agreement, or to the nature and quality of any of the services provided to the fund under its management and investor servicing contracts. The change, which results in the fund paying a single management fee in return for Putnam Management providing advisory services and paying for investor servicing services and organization and operating expenses (with certain exceptions), is often referred to as a “unitary” or “all-in” management fee. In considering whether to approve the new management contract, the Trustees considered information provided by Putnam Management about the proposed new “all-in” management fee structure, including, among other things, Putnam Management’s observation that, under all reasonably foreseeable circumstances, the impact of the new “all-in” management fee would be to reduce, or at least not increase, the fund’s advisory fees. The Trustees also took into account that they had most recently approved the annual continuation of the fund’s existing management contract with Putnam Management in June 2012. Because, other than the transition to an “all-in” management fee, the effective date of the contract, and the initial term of the contract (through June 30, 2013), the new management contract was identical to the fund’s existing management contract, the Trustees relied to a considerable extent on their previous approval of the continuance of the fund’s existing management contract, which is described below. After considering the factors described above relating to the “all-in” management fee structure under the new management contract, and taking into account all of the factors considered, as described below, as part of the approval of the continuance of the fund’s current management contract in June 2012, the Trustees, including the Independent Trustees, concluded that the proposed management contract was in the best interests of the fund and its shareholders and approved the proposed management contract. It was important to the Trustees that the fees paid for advisory services would not increase under any reasonably foreseeable set of circumstances, there would be no reduction in the nature or quality of advisory services provided to the fund and that there was no disadvantage to shareholders. Consistent with Securities and Exchange Commission staff guidance in similar circumstances, shareholder approval was not required. Absolute Return 100 Fund 17 General conclusions in connection with the Trustees’ previous approval of the continuance of the fund’s existing management contract The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Management, the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 18 Absolute Return 100 Fund These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: Absolute Return 100 Fund 19 (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, effective through at least June 30, 2013, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.40% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined 20 Absolute Return 100 Fund by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its targeted annualized return, over the one- and three-year periods ended December 31, 2011. Putnam Absolute Return 100 Fund’s class A shares’ return net of fees and expenses was negative and lagged its targeted annualized return over the one-year period, and was positive and exceeded its targeted annualized return over the three-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered steps that Putnam Management had taken to support improved performance. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Absolute Return 100 Fund 21 Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Absolute Return 100 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 100 Fund 23 The fund’s portfolio 4/30/13 (Unaudited) CORPORATE BONDS AND NOTES (37.5%)* Principal amount Value Basic materials (2.1%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $845,000 $890,986 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 500,000 504,795 ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (France) 600,000 601,680 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. FRN notes 0.56s, 2014 (Australia) 500,000 501,054 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 790,000 818,717 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 430,000 499,021 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 255,000 309,393 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 338,949 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 833,026 Capital goods (1.9%) Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.581s, 2013 650,000 651,435 Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.574s, 2014 1,500,000 1,504,169 John Deere Capital Corp. sr. unsec. unsub. FRN notes 0.682s, 2013 900,000 901,798 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 505,000 519,069 United Technologies Corp. sr. unsec. unsub. FRN notes 0.557s, 2013 1,200,000 1,202,071 Communication services (2.0%) BellSouth Corp. sr. unsec. unsub. bonds 5.2s, 2014 500,000 530,822 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7 3/8s, 2013 1,000,000 1,035,055 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 491,446 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. bonds 5 1/4s, 2013 (Netherlands) 1,265,000 1,277,926 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 650,506 Verizon New England, Inc. sr. unsec. debs. Ser. C, 4 3/4s, 2013 945,000 961,673 Consumer cyclicals (1.2%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 537,656 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,322,784 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 360,000 364,483 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 325,201 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 507,410 Consumer staples (3.8%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.637s, 2014 700,000 702,811 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 914,000 979,622 24 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (37.5%)* cont. Principal amount Value Consumer staples cont. ConAgra Foods, Inc. sr. unsec. notes 5 7/8s, 2014 $500,000 $524,156 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,010,193 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 460,000 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 321,558 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 1,000,000 1,087,503 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 7 3/8s, 2014 (United Kingdom) 853,000 893,592 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 1,800,000 1,812,600 Mondelez International, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 730,205 Walgreen Co. sr. unsec. unsub. FRN notes 0.78s, 2014 1,000,000 1,002,372 Energy (0.7%) Devon Energy Corp. sr. unsec. unsub. notes 5 5/8s, 2014 1,000,000 1,035,176 EnCana Corp. sr. unsec. unsub. notes 4 3/4s, 2013 (Canada) 500,000 509,201 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 32,361 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,693 Financials (20.9%) Aflac, Inc. sr. unsec. notes 3.45s, 2015 1,000,000 1,061,914 American Express Credit Corp. sr. unsec. sub. FRN notes 1.38s, 2015 900,000 915,456 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 1,000,000 1,046,104 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 415,000 417,831 Bank of America Corp. sr. unsec. notes 5 3/8s, 2014 250,000 262,483 Bank of America Corp. sr. unsec. unsub. FRN notes 1.828s, 2014 760,000 770,578 Bank of America Corp. sr. unsec. unsub. FRN notes 1.696s, 2014 500,000 504,142 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.506s, 2015 700,000 700,877 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. FRN notes 0.948s, 2014 (Japan) 250,000 250,973 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 1,300,000 1,368,314 BPCE SA 144A sr. unsec. unsub. notes 2 3/8s, 2013 (France) 1,000,000 1,007,024 Capital One Bank sr. unsec. sub. notes 6 1/2s, 2013 250,000 251,661 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.427s, 2014 500,000 505,054 Citigroup, Inc. sr. unsec. FRN notes 2.293s, 2013 1,100,000 1,105,718 Citigroup, Inc. sr. unsec. unsub. FRN notes 0.576s, 2014 650,000 647,869 Danske Bank A/S 144A sr. unsec. unsub. FRN notes 1.327s, 2014 (Denmark) 1,500,000 1,507,802 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 1,000,000 1,001,972 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 446,591 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 R 1,000,000 1,063,750 Fifth Third Bancorp sr. unsec. notes 6 1/4s, 2013 1,450,000 1,450,000 General Electric Capital Corp. sr. unsec. unsub. FRN notes Ser. MTN, 0.91s, 2014 500,000 502,981 Absolute Return 100 Fund 25 CORPORATE BONDS AND NOTES (37.5%)* cont. Principal amount Value Financials cont. General Electric Capital Corp. sr. unsec. unsub. FRN notes Ser. MTNA, 1.189s, 2013 $275,000 $275,162 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 235,000 279,356 HCP, Inc. sr. unsec. notes 5.65s, 2013 R 500,000 515,802 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 R 1,000,000 1,015,106 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 R 800,000 842,976 HSBC Finance Corp. sr. unsec. unsub. notes 4 3/4s, 2013 1,700,000 1,714,596 ING Bank NV 144A bonds 2 1/2s, 2016 (Netherlands) 129,000 134,805 ING Bank NV 144A sr. unsec. notes 2 3/8s, 2014 (Netherlands) 420,000 427,050 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 666,760 Jackson National Life Global Funding, Co. 144A sr. unsub. notes 5 3/8s, 2013 1,000,000 1,000,638 KeyCorp sr. unsec. unsub. notes Ser. MTN, 6 1/2s, 2013 1,100,000 1,102,130 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 563,291 Metropolitan Life Global Funding I 144A notes 3s, 2023 790,000 804,988 Metropolitan Life Global Funding I 144A unsec. FRN notes 0.68s, 2013 500,000 500,251 Monumental Global Funding II 144A sr. unsub. FRN notes 0.446s, 2013 1,050,000 1,050,693 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 550,000 566,945 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN notes 1.226s, 2014 (Australia) 405,000 409,550 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 765,675 Nationwide Building Society 144A sr. unsec. sub. notes 5 1/4s, 2014 (United Kingdom) 1,000,000 1,025,815 New York Life Global Funding 144A notes 3s, 2015 930,000 976,255 PNC Funding Corp. sr. unsec. notes 3s, 2014 1,500,000 1,538,918 Principal Life Global Funding II 144A notes 1s, 2015 260,000 260,941 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,525,500 1,591,931 Regency Centers LP company guaranty sr. unsec. unsub. notes 4.95s, 2014 750,000 778,599 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,564,659 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 1,935,000 1,936,912 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 700,000 764,143 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 770,000 810,995 Societe Generale SA 144A sr. unsec. notes 2.2s, 2013 (France) 300,000 301,500 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,400,000 1,497,049 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 687,548 Sun Life Financial Global Funding III LP 144A company guaranty sr. unsec. FRN notes 0.53s, 2013 2,000,000 1,999,846 26 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (37.5%)* cont. Principal amount Value Financials cont. Svenska Handelsbanken AB sr. unsec. FRN notes 0.732s, 2016 (Sweden) $1,000,000 $1,000,011 UBS AG/Stamford CT sr. unsec. notes 2 1/4s, 2014 582,000 589,303 UDR, Inc. sr. unsec. notes 6.05s, 2013 R 750,000 753,230 US Bank NA unsec. sub. notes 4.8s, 2015 1,450,000 1,565,494 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 217,500 Wachovia Bank NA sr. unsec. sub. FRN notes Ser. BKNT, 0.653s, 2014 1,250,000 1,251,493 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 1,000,000 1,071,119 Westpac Banking Corp. 144A sr. unsec. FRN notes 1.014s, 2014 (Australia) 400,000 402,448 Health care (0.5%) WellPoint, Inc. sr. unsec. notes 6s, 2014 1,000,000 1,041,552 Zoetis Inc. 144A sr. unsec. notes 1.15s, 2016 265,000 266,907 Technology (1.1%) IBM Corp. sr. unsec. unsub. notes 6 1/2s, 2013 2,000,000 2,055,930 Xerox Corp. sr. unsec. notes 5.65s, 2013 553,000 553,878 Transportation (0.7%) Burlington Northern Santa Fe, LLC. sr. unsec. notes 7s, 2014 1,000,000 1,047,369 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 118,353 129,005 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 99,474 107,681 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 495,570 501,324 Utilities and power (2.6%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 257,831 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 800,000 814,958 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 748,715 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 400,000 416,939 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 260,000 260,325 Great Plains Energy, Inc. sr. unsec. unsub. notes 2 3/4s, 2013 550,000 553,160 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5s, 2013 1,500,000 1,541,586 Potomac Edison Co. (The) sr. unsub. notes 5 1/8s, 2015 750,000 815,898 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A 9 1/2s, 2019 654,000 892,330 Total corporate bonds and notes (cost $92,385,758) Absolute Return 100 Fund 27 MORTGAGE-BACKED SECURITIES (30.9%)* Principal amount Value Agency collateralized mortgage obligations (11.2%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.691s, 2035 $42,275 $69,243 Ser. 3724, Class CM, 5 1/2s, 2037 180,949 197,413 Ser. 3891, Class UK, 3 1/2s, 2041 365,111 378,213 Ser. T-8, Class A9, IO, 0.445s, 2028 182,461 1,939 Ser. T-59, Class 1AX, IO, 0.274s, 2043 424,065 5,351 Ser. T-48, Class A2, IO, 0.212s, 2033 625,674 6,208 Ser. 4077, Class TO, PO, zero%, 2041 823,284 701,726 Ser. 3835, Class FO, PO, zero%, 2041 3,386,967 2,950,963 FRB Ser. T-54, Class 2A, IO, zero%, 2043 252,032 39 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.799s, 2031 F 304,581 419,168 IFB Ser. 05-75, Class GS, 19.649s, 2035 413,926 590,374 IFB Ser. 11-4, Class CS, 12 1/2s, 2040 552,336 675,297 Ser. 13-9, Class BA, 6 1/2s, 2042 1,210,315 1,221,662 Ser. 06-10, Class GC, 6s, 2034 2,383,412 2,470,556 Ser. 06-124, Class A, 5 5/8s, 2036 F 146,483 152,215 Ser. 09-86, Class PC, 5s, 2037 3,433,266 3,544,666 Ser. 02-65, Class HC, 5s, 2017 67,970 71,861 Ser. 11-89, Class VA, 4s, 2023 955,671 972,728 Ser. 03-W10, Class 1, IO, 1.3s, 2043 94,201 3,742 Ser. 98-W2, Class X, IO, 0.937s, 2028 1,180,924 68,641 Ser. 98-W5, Class X, IO, 0.873s, 2028 341,617 15,373 Ser. 03-W1, Class 2A, IO, zero%, 2042 534,162 42 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.653s, 2041 1,466,234 2,346,253 IFB Ser. 10-158, Class SD, 14.402s, 2040 377,000 554,533 IFB Ser. 11-70, Class WS, 9.302s, 2040 1,272,000 1,513,006 IFB Ser. 11-72, Class SE, 7.14s, 2041 2,689,000 2,957,787 IFB Ser. 11-56, Class MS, 6.876s, 2041 1,586,119 1,768,808 Ser. 10-162, Class PQ, 4 1/2s, 2039 150,145 158,741 Ser. 11-70, PO, zero%, 2041 4,139,776 3,521,252 Ser. 10-151, Class KO, PO, zero%, 2037 494,381 450,371 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.662s, 2027 91,881 901 Ser. 98-3, IO, 0.284s, 2027 56,180 825 Ser. 98-2, IO, 0.19s, 2027 49,211 354 Ser. 98-4, IO, zero%, 2026 72,432 1,783 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.98s, 2045 251,982 48,192 Commercial mortgage-backed securities (15.5%) Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.798s, 2039 626,000 645,819 FRB Ser. 07-3, Class A2, 5.796s, 2049 519,423 521,725 Ser. 07-2, Class A2, 5.634s, 2049 160,781 161,424 Ser. 06-5, Class A2, 5.317s, 2047 1,192,434 1,193,328 Ser. 06-6, Class A2, 5.309s, 2045 359,434 362,726 28 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (30.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Commercial Mortgage, Inc. Ser. 04-4, Class D, 5.073s, 2042 $479,000 $488,131 Ser. 07-1, Class XW, IO, 0.485s, 2049 1,162,797 10,719 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.034s, 2042 1,414,098 13,408 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 1,323,726 12 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 1,250,000 1,359,375 Ser. 05-PWR9, Class AJ, 4.985s, 2042 612,000 641,560 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.618s, 2039 426,000 415,989 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 1,309,000 1,409,269 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 958,000 1,044,220 Ser. 06-C8, Class A2B, 5.248s, 2046 52,656 52,917 Ser. 05-C6, Class AJ, 5.209s, 2044 1,299,000 1,393,641 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 761,730 767,490 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 1,075,107 1,075,645 Ser. 02-CP5, Class E, 5.339s, 2035 767,000 768,813 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 462,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 494,127 543,539 Ser. 03-C3, Class AX, IO, 1.613s, 2038 2,246,982 85 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 479,700 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,048,395 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 911,880 Ser. 05-C3, Class XC, IO, 0.29s, 2045 F 63,267,170 237,087 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 740,298 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 727,000 767,785 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 370,000 376,919 Ser. 03-C1, Class G, 4.773s, 2035 626,000 624,805 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038** 174,570 178,498 Ser. 05-GG4, Class B, 4.841s, 2039** 540,000 540,594 GS Mortgage Securities Trust 144A FRB Ser. 12-GCJ9, Class XA, IO, 2.567s, 2045 (acquired 11/16/12, cost $447,323) ∆∆ 2,884,829 439,751 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.563s, 2046 628,000 609,097 Absolute Return 100 Fund 29 MORTGAGE-BACKED SECURITIES (30.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 $390,500 $411,197 FRB Ser. 04-CB9, Class B, 5.833s, 2041 372,000 385,987 Ser. 02-C3, Class D, 5.314s, 2035 318,840 318,521 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 961,766 FRB Ser. 13-C10, Class D, 4.3s, 2047 313,000 296,329 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 11-C3, Class E, 5.718s, 2046 260,000 285,870 FRB Ser. 11-C5, Class D, 5.492s, 2046 557,000 622,336 FRB Ser. 12-CBX, Class E, 5.362s, 2045 281,000 291,687 FRB Ser. 12-LC9, Class E, 4.576s, 2047 434,000 423,722 FRB Ser. 12_LC9, Class D, 4.576s, 2047 326,000 336,117 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 517,000 566,168 Ser. 06-C7, Class A2, 5.3s, 2038 408,285 429,348 Ser. 05-C7, Class A2, 5.103s, 2030 F 1,714 1,714 Ser. 07-C2, Class XW, IO, 0.693s, 2040 1,274,950 22,245 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.044s, 2050 1,229,000 1,296,151 FRB Ser. 07-C1, Class A2, 5.94s, 2050 125,415 127,759 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 390,749 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.238s, 2043 51,091,969 544,743 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.319s, 2049 200,145 199,644 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.229s, 2049 61,314,100 772,558 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.816s, 2042 874,000 924,867 FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 233,329 236,829 Ser. 07-IQ14, Class A2, 5.61s, 2049 342,967 353,744 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 574,000 591,450 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.905s, 2046 3,277,767 372,158 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 112,148 112,569 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 587,599 591,255 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class XA, IO, 1.974s, 2063 5,591,222 578,691 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 395,000 398,871 Ser. 05-C17, Class D, 5.396s, 2042 580,000 578,840 Ser. 06-C29, Class AM, 5.339s, 2048 570,000 647,666 Ser. 07-C30, Class A3, 5.246s, 2043 253,170 258,180 Ser. 06-C29, IO, 0.533s, 2048 38,462,560 481,167 30 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (30.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.618s, 2035 $1,032,000 $1,053,362 FRB Ser. 03-C6, Class J, 5.396s, 2035 420,000 429,534 Ser. 07-C31, IO, 0.405s, 2047 89,179,465 682,780 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 535,000 564,455 FRB Ser. 12-C10, Class D, 4.61s, 2045 623,000 606,223 FRB Ser. 13-C11, Class D, 4.325s, 2045 295,000 283,615 Residential mortgage-backed securities (non-agency) (4.2%) Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 255,553 153,332 Ser. 12-RR10, Class 8A2, 4s, 2036 550,707 560,344 Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 9.04s, 2036 590,000 579,675 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 8,029,391 366,140 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,071,770 33,761 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 806,004 14,508 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0 1/2s, 2035 149,620 142,139 FRB Ser. 07-3, Class 2A1, 0.3s, 2047 889,910 892,551 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.788s, 2034 364,154 385,404 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,011,524 34,190 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.582s, 2035 850,000 816,000 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.246s, 2046 1,085,820 929,494 FRB Ser. 05-AR17, Class A1B2, 0.61s, 2045 1,782,902 1,488,723 FRB Ser. 05-AR6, Class 2AB2, 0.57s, 2045 1,551,158 1,380,531 FRB Ser. 05-AR1, Class A3, 0.56s, 2045 1,569,874 1,436,434 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 04-H, Class A1, 2.615s, 2034 1,197,380 1,233,301 Total mortgage-backed securities (cost $72,489,595) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.2%)* Principal amount Value U.S. Government Agency Mortgage Obligations (4.2%) Federal National Mortgage Association Pass-Through Certificates 6s, September 1, 2019 ## $92,230 $98,943 3s, TBA, June 1, 2043 5,000,000 5,216,211 3s, TBA, May 1, 2043 5,000,000 5,230,078 Total U.S. government and agency mortgage obligations (cost $10,408,951) Absolute Return 100 Fund 31 U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 ∆ $56,000 $61,740 Total U.S. treasury obligations (cost $53,145) MUNICIPAL BONDS AND NOTES (1.3%)* Principal amount Value Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.41s, 10/1/27 $1,700,000 $1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 0.53s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) $1,340,000 $1,167,810 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 220,080 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 323,593 Total foreign government and agency bonds and notes (cost $1,814,948) SHORT-TERM INVESTMENTS (31.2%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.04% L 51,745,099 $51,745,099 Interest in $9,000,000 joint tri-party repurchase agreement dated 4/30/13 with BNP Paribas Securities Corp. due 5/1/13 — maturity value of $1,500,010 for an effective yield of 0.25% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.25% to 7.45% and due dates ranging from 10/25/13 to 11/24/33, valued at $9,451,399) $1,500,000 1,500,000 AXA Financial, Inc. commercial paper, yield of 0.400%, May 7, 2013 500,000 499,967 Bank of Montreal/Chicago, IL certificates of deposit, FRN 0.490%, August 15, 2013 900,000 900,774 British Telecommunications PLC commercial paper, yield of 0.740%, March 10, 2014 1,000,000 994,226 CAFCO, LLC asset-backed commercial paper, yield of 0.695%, February 26, 2014 600,000 598,440 CAFCO, LLC asset-backed commercial paper, yield of 0.734%, August 9, 2013 700,000 699,480 Canadian Imperial Bank of Commerce/New York, NY certificates of deposit, FRN 0.538%, November 26, 2014 1,000,000 999,712 CHARTA, LLC 144A asset-backed commercial paper, yield of 0.807%, December 3, 2013 500,000 498,472 CIESCO, LP asset-backed commercial paper, yield of 0.740%, August 5, 2013 1,000,000 999,301 Commonwealth Bank of Australia certificates of deposit, FRN 1.528%, January 17, 2014 650,000 655,998 CRC Funding, LLC asset-backed commercial paper, yield of 0.740%, August 2, 2013 1,200,000 1,199,047 CRC Funding, LLC asset-backed commercial paper, yield of 0.695%, February 28, 2014 300,000 298,705 Daimler Finance North America, LLC commercial paper, yield of 0.978%, August 15, 2013 1,300,000 1,298,516 32 Absolute Return 100 Fund SHORT-TERM INVESTMENTS (31.2%)* cont. Principal amount/shares Value ENI Finance USA, Inc. commercial paper, yield of 0.501%, May 30, 2013 $1,000,000 $999,597 Ford Motor Credit Co., LLC commercial paper, yield of 1.170%, September 30, 2013 500,000 497,896 Ford Motor Credit Co., LLC commercial paper, yield of 1.189%, July 9, 2013 500,000 499,076 Ford Motor Credit Co., LLC commercial paper, yield of 1.211%, August 16, 2013 1,000,000 997,114 Gotham Funding Corp. asset-backed commercial paper, yield of 0.200%, June 14, 2013 3,500,000 3,499,144 Marriott International, Inc./DE commercial paper, yield of 0.370%, June 12, 2013 1,500,000 1,499,353 Northern Pines Funding, LLC asset-backed commercial paper, yield of 0.603%, October 28, 2013 1,000,000 998,079 Spectra Energy Partners, LP commercial paper, yield of 0.410%, May 3, 2013 1,500,000 1,499,963 Stanley Black & Decker, Inc. commercial paper, yield of 0.411%, June 18, 2013 1,500,000 1,499,180 Svenska Handelsbanken/New York, NY certificates of deposit, FRN 0.834%, September 25, 2013 500,000 501,312 Svenska Handelsbanken/New York, NY certificates of deposit, FRN 1.078%, July 17, 2014 850,000 852,087 U.S. Treasury Bills with an effective yield of 0.120%, December 12, 2013 # ∆ 175,000 174,902 U.S. Treasury Bills with an effective yield of 0.130%, January 9, 2014 ∆ 17,000 16,989 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.13%, April 3, 2014 # ∆ 236,000 235,774 UBS AG/Stamford, CT certificates of deposit, 0.520%, February 26, 2014 500,000 500,416 Wyndham Worldwide commercial paper, yield of 0.840%, May 9, 2013 500,000 499,907 Total short-term investments (cost $77,642,088) TOTAL INVESTMENTS Total investments (cost $257,994,485) Key to holding’s currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A Absolute Return 100 Fund 33 OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carrycoupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $248,815,646. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $439,751, or 0.2% of net assets. ** On 11/16/12, the non-restricted holdings of GS Mortgage Securities Trust were as follows: Holding Type Principal amount Value GS Mortgage Securities Trust, Commercial mortgage-backed $183,596 $183,596 Ser. 06-GG6, Class A2 securities GS Mortgage Securities Trust, Commercial mortgage-backed 540,000 478,980 Ser. 05-GG4, Class B securities # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $14,842,288 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 34 Absolute Return 100 Fund FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $161,038) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Buy 6/19/13 $7,143 $6,951 $192 Canadian Dollar Sell 7/17/13 3,171 3,138 (33) Credit Suisse International British Pound Sell 6/19/13 80,750 78,042 (2,708) Goldman Sachs International British Pound Sell 6/19/13 8,541 8,285 (256) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/13 65,297 64,622 (675) Total FUTURES CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 20 $2,278,737 Jun-13 $(27,585) Canadian Government Bond 10 yr (Long) 4 542,915 Jun-13 19,275 U.K. Gilt 10 yr (Short) 2 372,835 Jun-13 (19,585) U.S. Treasury Note 10 yr (Short) 35 4,667,578 Jun-13 (23,113) Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $1,269,000 $5,076 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 1,269,000 (13,286) Credit Suisse International 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 1,496,000 5,505 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 1,496,000 (14,855) Deutsche Bank AG 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 1,496,000 5,625 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 1,496,000 (14,601) Total Absolute Return 100 Fund 35 TBA SALE COMMITMENTS OUTSTANDING at 4/30/13 (proceeds receivable $5,192,148) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, May 1, 2043 $5,000,000 5/13/13 $5,230,078 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $1,750,400 E $20,025 6/19/23 3 month USD- 2.00% $38,211 LIBOR-BBA 13,233,000 E (119,562) 6/19/23 2.00% 3 month USD- (257,052) LIBOR-BBA Barclays Bank PLC 659,000 E 8,452 6/19/23 3 month USD- 2.00% 15,299 LIBOR-BBA 350,000 E (4,949) 6/19/43 3.00% 3 month USD- (17,797) LIBOR-BBA 8,159,000 E (8,737) 6/19/15 0.40% 3 month USD- (14,856) LIBOR-BBA 2,339,000 E 8,755 6/19/18 3 month USD- 1.00% 22,227 LIBOR-BBA 327,000 E (4,113) 6/19/23 2.00% 3 month USD- (7,510) LIBOR-BBA GBP 412,000 — 8/15/31 3.60% 6 month GBP- (102,561) LIBOR-BBA Citibank, N.A. $4,041,000 E 3,907 6/19/15 3 month USD- 0.40% 6,938 LIBOR-BBA 4,589,000 E (43,262) 6/19/23 2.00% 3 month USD- (90,942) LIBOR-BBA 5,000 E (39) 6/19/43 3.00% 3 month USD- (223) LIBOR-BBA 1,990,000 E (5,301) 6/19/18 1.00% 3 month USD- (16,763) LIBOR-BBA Credit Suisse International 469,000 E (5,356) 6/19/43 3.00% 3 month USD- (22,573) LIBOR-BBA 972,000 E (8,573) 6/19/23 2.00% 3 month USD- (18,671) LIBOR-BBA 43,936,000 E (46,728) 6/19/15 0.40% 3 month USD- (79,680) LIBOR-BBA 1,004,000 E (3,292) 6/19/18 1.00% 3 month USD- (9,075) LIBOR-BBA 510,000 E 8,345 6/19/23 3 month USD- 2.00% 13,644 LIBOR-BBA 36 Absolute Return 100 Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $11,038,000 E $89,064 6/19/23 3 month USD- 2.00% $203,749 LIBOR-BBA 3,160,000 E (7,167) 6/19/43 3.00% 3 month USD- (123,171) LIBOR-BBA 794,000 E (911) 6/19/15 0.40% 3 month USD- (1,506) LIBOR-BBA 5,396,000 E (13,809) 6/19/18 1.00% 3 month USD- (44,890) LIBOR-BBA Goldman Sachs International 2,371,000 E (901) 6/19/15 3 month USD- 0.40% 877 LIBOR-BBA 12,385,000 E (38,575) 6/19/18 1.00% 3 month USD- (109,913) LIBOR-BBA 29,000 E (121) 6/19/18 3 month USD- 1.00% 46 LIBOR-BBA 18,722,600 E (186,541) 6/19/23 2.00% 3 month USD- (381,071) LIBOR-BBA 1,625,000 E (4,777) 6/19/43 3 month USD- 3.00% 54,877 LIBOR-BBA GBP 412,000 — 9/23/31 6 month GBP- 3.1175% 51,914 LIBOR-BBA JPMorgan Chase Bank N.A. $1,489,000 E 12,544 6/19/23 3 month USD- 2.00% 28,015 LIBOR-BBA 1,790,900 E (24,983) 6/19/23 2.00% 3 month USD- (43,591) LIBOR-BBA CAD 590,000 — 9/21/21 2.3911% 3 month CAD- (19,789) BA-CDOR CAD 2,213,000 — 5/2/15 3 month CAD-BA- 1.6575% 20,757 CDOR Royal Bank of Scotland PLC (The) $773,000 E (10,242) 6/19/23 2.00% 3 month USD- (18,273) LIBOR-BBA Total E Extended effective date. Absolute Return 100 Fund 37 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $800,000 4/7/16 (2.63%) USA Non Revised $(20,552) Consumer Price Index-Urban (CPI-U) Goldman Sachs International 460,000 3/1/16 2.47% USA Non Revised 6,320 Consumer Price Index-Urban (CPI-U) 345,000 3/3/16 2.45% USA Non Revised 4,392 Consumer Price Index-Urban (CPI-U) 1,058,000 4/3/17 2.3225% USA Non Revised 10,813 Consumer Price Index-Urban (CPI-U) 1,058,000 4/4/17 2.35% USA Non Revised 12,400 Consumer Price Index-Urban (CPI-U) 1,058,000 4/5/17 2.355% USA Non Revised 12,717 Consumer Price Index-Urban (CPI-U) 1,058,000 4/5/22 2.66% USA Non Revised 18,155 Consumer Price Index-Urban (CPI-U) GBP 660,000 3/30/17 (3.0925%) GBP Non-revised UK 7,843 Retail Price Index GBP 660,000 4/2/17 (3.085%) GBP Non-revised UK 4,777 Retail Price Index GBP 1,320,000 9/20/17 2.6625% GBP Non-revised UK (72,029) Retail Price Index GBP 660,000 9/21/17 2.66% GBP Non-revised UK (36,153) Retail Price Index GBP 660,000 4/3/17 (3.09%) GBP Non-revised UK 4,501 Retail Price Index Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty/ received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Bank of America N.A. DJ CDX NA CMBX BBB–/P $5,604 $93,000 5/11/63 300 bp $4,275 BBB Index DJ CDX NA CMBX BBB–/P 9,091 133,000 5/11/63 300 bp 7,189 BBB Index DJ CDX NA CMBX BBB–/P 11,483 186,000 5/11/63 300 bp 8,823 BBB Index DJ CDX NA CMBX BBB–/P 10,944 192,000 5/11/63 300 bp 8,198 BBB Index 38 Absolute Return 100 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments premium Termi- received Swap counterparty/ received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International DJ CDX NA CMBX BBB–/P $13,549 $186,000 5/11/63 300 bp $10,889 BBB Index DJ CDX NA CMBX BBB–/P 20,309 265,000 5/11/63 300 bp 16,520 BBB Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2013. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $93,324,133 $— Foreign government and agency bonds and notes — 1,711,483 — Mortgage-backed securities — 77,004,264 — Municipal bonds and notes — 3,200,000 — U.S. government and agency mortgage obligations — 10,545,232 — U.S. treasury obligations — 61,740 — Short-term investments 51,745,099 25,913,427 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,480) $— Futures contracts (51,008) — — Forward premium swap option contracts — (26,536) — TBA sale commitments — (5,230,078) — Interest rate swap contracts — (536,506) — Total return swap contracts — (46,816) — Credit default contracts — (15,086) — Totals by level $— The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 39 Statement of assets and liabilities 4/30/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $206,249,386) $211,760,279 Affiliated issuers (identified cost $51,745,099) (Notes 1 and 6) 51,745,099 Cash 1,230 Foreign currency (cost $51) (Note 1) 52 Interest and other receivables 1,350,015 Receivable for shares of the fund sold 4,664,806 Receivable for sales of delayed delivery securities (Note 1) 5,197,148 Receivable for investor servicing fees (Note 2) 21 Unrealized appreciation on forward premium swap option contracts (Note 1) 16,206 Unrealized appreciation on forward currency contracts (Note 1) 192 Unrealized appreciation on OTC swap contracts (Note 1) 594,366 Premium paid on OTC swap contracts (Note 1) 537,939 Total assets LIABILITIES Payable for investments purchased 4,653,104 Payable for purchases of delayed delivery securities (Note 1) 10,419,183 Payable for shares of the fund repurchased 4,805,040 Payable for compensation of Manager (Note 2) 29,408 Payable for custodian fees (Note 2) 3,868 Payable for Trustee compensation and expenses (Note 2) 24,919 Payable for distribution fees (Note 2) 60,010 Payable for variation margin (Note 1) 1,155 Unrealized depreciation on OTC swap contracts (Note 1) 1,508,641 Premium received on OTC swap contracts (Note 1) 222,072 Unrealized depreciation on forward currency contracts (Note 1) 3,672 Unrealized depreciation on forward premium swap option contracts (Note 1) 42,742 TBA sale commitments, at value (proceeds receivable $5,192,148) (Note 1) 5,230,078 Other accrued expenses 47,815 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $254,687,172 Undistributed net investment income (Note 1) 1,251,865 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (11,592,833) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,469,442 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 40 Absolute Return 100 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($148,419,911 divided by 14,493,338 shares) $10.24 Offering price per class A share (100/99.00 of $10.24)* $10.34 Net asset value and offering price per class B share ($2,752,228 divided by 269,701 shares)** $10.20 Net asset value and offering price per class C share ($33,301,502 divided by 3,275,957 shares)** $10.17 Net asset value and redemption price per class M share ($2,499,881 divided by 244,613 shares) $10.22 Offering price per class M share (100/99.25 of $10.22)* $10.30 Net asset value, offering price and redemption price per class R share ($290,030 divided by 28,477 shares) $10.18 Net asset value, offering price and redemption price per class R5 share ($10,257 divided by 997 shares) $10.29 Net asset value, offering price and redemption price per class R6 share ($405,237 divided by 39,368 shares) $10.29 Net asset value, offering price and redemption price per class Y share ($61,136,600 divided by 5,952,602 shares) $10.27 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 41 Statement of operations Six months ended 4/30/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $228) (including interest income of $18,478 from investments in affiliated issuers) (Note 6) $2,962,248 Total investment income EXPENSES Compensation of Manager (Note 2) 570,127 Investor servicing fees (Note 2) 117,826 Custodian fees (Note 2) 7,612 Trustee compensation and expenses (Note 2) 9,755 Distribution fees (Note 2) 378,271 Administrative services (Note 2) 3,681 Other 55,602 Fees waived and reimbursed by Manager (Note 2) (266,884) Total expenses Expense reduction (Note 2) (244) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 942,251 Net realized gain on swap contracts (Note 1) 852,842 Net realized gain on futures contracts (Note 1) 38,067 Net realized gain on foreign currency transactions (Note 1) 9,031 Net realized gain on written options (Notes 1 and 3) 14,002 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 24 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (38,258) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 Absolute Return 100 Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/13* Year ended 10/31/12 Operations: Net investment income $2,086,502 $4,824,398 Net realized gain (loss) on investments and foreign currency transactions 1,856,193 (13,014,438) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (38,234) 12,782,743 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,109,205) (3,613,370) Class B (14,309) (43,331) Class C — (410,377) Class M (19,546) (53,093) Class R (2,101) (3,861) Class R5 (86) — Class R6 (89) — Class Y (756,754) (1,386,125) Decrease from capital share transactions (Note 4) (30,025,957) (122,392,125) Total decrease in net assets NET ASSETS Beginning of period 276,839,232 400,148,811 End of period (including undistributed net investment income of $1,251,865 and $1,067,453, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2013 ** .08 .08 (.08) — — 1.54 * .31 * e .82 * e 37 * f October 31, 2012 .16 — d (.15) — — .65 e 1.55 e 238 f October 31, 2011 .23 (.30) (.13) (.09) — .67 e 2.27 e 186 f October 31, 2010 .20 (.05) (.03) — d — d 1.01 1.92 199 f October 31, 2009 † .16 .16 — d — — d — d 3.22 * 1.03 * e 1.51 * e 44 * Class B April 30, 2013 ** .07 .07 (.06) — — 1.35 * .41* e .72 * e 37 * f October 31, 2012 .13 .02 (.14) — — .85 e 1.33 e 238 f October 31, 2011 .22 (.32) (.09) (.09) — .87 e 2.10 e 186 f October 31, 2010 .16 (.04) — — d — d — d 1.35 1.58 199 f October 31, 2009† .11 .16 — d — — d — d 2.71 * 1.54 * e 1.03 * e 44 * Class C April 30, 2013 ** .05 .07 — 1.19 * .69 * e .45 * e 37 * f October 31, 2012 .08 .01 (.07) — — 1.40 e .80 e 238 f October 31, 2011 .16 (.31) (.06) (.09) — 1.42 e 1.58 e 186 f October 31, 2010 .12 (.04) (.01) — d — d 1.76 1.17 199 f October 31, 2009† .11 .15 — d — — d — d 2.61 * 1.67 * e 1.04 * e 44 * Class M April 30, 2013 ** .08 .07 (.07) — — 1.50 * .34 * e .79 * e 37 * f October 31, 2012 .15 .01 (.15) — — .70 e 1.48 e 238 f October 31, 2011 .23 (.31) (.12) (.09) — .72 e 2.22 e 186 f October 31, 2010 .19 (.05) (.03) — d — d 1.08 1.87 199 f October 31, 2009† .15 .16 — d — — d — d 3.12 * 1.16 * e 1.47 * e 44 * Class R April 30, 2013 ** .07 .07 (.06) — — 1.40 * .44 * e .70 * e 37 * f October 31, 2012 .13 — d (.12) — — .90 e 1.27 e 238 f October 31, 2011 .21 (.31) (.11) (.09) — .92 e 2.06 e 186 f October 31, 2010 .18 (.06) (.03) — d — d 1.26 1.71 199 f October 31, 2009† .11 .19 — d — — d — d 3.02 * 14 1.24 * e 1.10 * e 44 * Class R5 April 30, 2013 ** .10 .07 (.09) — — 1.65 * .19 * e .96 * e 37 * f October 31, 2012‡ .05 .04 — .89 * 10 .13 * e .48 * e 238 f Class R6 April 30, 2013 ** .09 g .08 (.09) — — 1.68 * .19 * e .84 * e,g 37 * f October 31, 2012‡ .05 .04 — .89 * 10 .13 * e .48 * e 238 f Class Y April 30, 2013 ** .10 .07 (.11) — — 1.64 * .19 * e .95 * e 37 * f October 31, 2012 .18 .01 (.18) — — .40 e 1.78 e 238 f October 31, 2011 .26 (.31) (.14) (.09) — .42 e 2.55 e 186 f October 31, 2010 .23 (.05) (.04) — d — d .76 2.17 199 f October 31, 2009† .20 .14 — d — — d — d 3.42 * .81 * e 1.87 * e 44 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44 Absolute Return 100 Fund Absolute Return 100 Fund 45 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 4/30/13 10/31/12 10/31/11 10/31/09 Class A 0.10% 0.33% 0.29% 0.44% Class B 0.10 0.33 0.29 0.44 Class C 0.10 0.33 0.29 0.44 Class M 0.10 0.33 0.29 0.44 Class R 0.10 0.33 0.29 0.44 Class R5 0.09 0.10 N/A N/A Class R6 0.07 0.08 N/A N/A Class Y 0.10 0.33 0.29 0.44 f Portfolio turnover excludes TBA purchase and sale transactions. g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 46 Absolute Return 100 Fund Notes to financial statements 4/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through April 30, 2013. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets: (b) corporate credit: investment grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit: and (c) securitized assets: mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, short-term debt securities. The fund offers classA, classB, classC, classM, classR classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on ClassB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Absolute Return 100 Fund 47 Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange 48 Absolute Return 100 Fund rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to isolate prepayment risk and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Absolute Return 100 Fund 49 Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. 50 Absolute Return 100 Fund In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $628,424 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $363,522. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Absolute Return 100 Fund 51 Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $13,338,609 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $7,956,120 $3,889,418 $11,845,538 * 1,493,071 N/A 1,493,071 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $258,096,711, resulting in gross unrealized appreciation and depreciation of $5,675,722 and $267,055, respectively, or net unrealized appreciation of $5,408,667. 52 Absolute Return 100 Fund Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Effective March 1, 2013, the fund pays Putnam Management a monthly base fee equal to 0.40% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the funds distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. Prior to March 1, 2013, the fund paid Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that varied based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates varied as follows: 0.630% of the first $5 billion, 0.430% of the next $50 billion, 0.580% of the next $5 billion, 0.410% of the next $50 billion, 0.530% of the next $10 billion, 0.400% of the next $100 billion and 0.480% of the next $10 billion, 0.395% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.04%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.226% of the fund’s average net assets before a decrease of $21,577 (0.008% of the fund’s average net assets) based on performance. Absolute Return 100 Fund 53 Prior to March 1, 2013, Putnam Management had agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) would not exceed an annual rate of 0.40% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $266,884 as a result of this limit. Prior to March 1, 2013, Putnam Management had also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees that were paid directly by the fund were as follows: ClassA $67,290 ClassR5 4 ClassB 1,139 ClassR6 2 ClassC 16,694 ClassY 31,335 ClassM 1,211 Total ClassR 151 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $244 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $186, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 54 Absolute Return 100 Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $187,568 ClassM 3,944 ClassB 5,676 ClassR 806 ClassC 180,277 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $525 and $9 from the sale of classA and classM shares, respectively, and received $1,933 and $858 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $18 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $96,525,402 and $61,773,429, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $16,988,000 $754,712 Options opened — — Options exercised (16,988,000) (754,712) Options expired — — Options closed — — Written options outstanding at the end of the reporting period $— $— Absolute Return 100 Fund 55 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 3,271,354 $33,300,380 5,170,807 $52,126,974 Shares issued in connection with reinvestment of distributions 88,608 895,826 284,112 2,821,232 3,359,962 34,196,206 5,454,919 54,948,206 Shares repurchased (4,478,699) (45,582,786) (14,442,066) (145,301,819) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 58,370 $593,078 79,022 $792,959 Shares issued in connection with reinvestment of distributions 1,257 12,678 3,627 35,946 59,627 605,756 82,649 828,905 Shares repurchased (52,393) (531,252) (123,820) (1,243,252) Net increase (decrease) Six months ended 4/30/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 133,261 $1,345,122 671,183 $6,693,524 Shares issued in connection with reinvestment of distributions — — 31,807 314,576 133,261 1,345,122 702,990 7,008,100 Shares repurchased (902,444) (9,107,064) (2,898,155) (28,932,186) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 4,861 $49,465 34,611 $348,853 Shares issued in connection with reinvestment of distributions 1,851 18,679 4,841 47,979 6,712 68,144 39,452 396,832 Shares repurchased (55,380) (561,647) (99,165) (995,637) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 15,471 $156,285 4,724 $47,373 Shares issued in connection with reinvestment of distributions 209 2,101 390 3,861 15,680 158,386 5,114 51,234 Shares repurchased (18,432) (186,540) (5,265) (52,923) Net decrease 56 Absolute Return 100 Fund For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold 1 $— 988 $10,000 Shares issued in connection with reinvestment of distributions 8 86 — — 9 86 988 10,000 Shares repurchased — Net increase 9 For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 38,371 $393,312 988 $10,000 Shares issued in connection with reinvestment of distributions 9 89 — — 38,380 393,401 988 10,000 Shares repurchased — Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 2,467,182 $25,193,576 6,099,036 $61,564,066 Shares issued in connection with reinvestment of distributions 58,224 589,814 91,083 907,189 2,525,406 25,783,390 6,190,119 62,471,255 Shares repurchased (3,587,283) (36,607,159) (7,101,172) (71,590,840) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 997 100.0% $10,257 ClassR6 997 2.5 10,257 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $10,400,000 Written swap option contracts (contract amount) $2,400,000 Futures contracts (number of contracts) 40 Forward currency contracts (contract amount) $230,000 OTC interest rate swap contracts (notional) $206,900,000 Centrally cleared interest rate swap contracts (notional) $140,000 OTC total return swap contracts (notional) $12,100,000 OTC credit default swap contracts (notional) $450,000 Absolute Return 100 Fund 57 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $— Payables $15,086 Foreign exchange contracts Receivables 192 Payables 3,672 Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 428,660* depreciation 1,089,526* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported with in the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,286 $3,286 Foreign exchange contracts — — 8,611 — $8,611 Interest rate contracts (129,531) 38,067 — 849,556 $758,092 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $55,894 $55,894 Foreign exchange contracts — — (5,197) — $(5,197) Interest rate contracts (78,906) (58,828) — (706,808) $(844,542) Total 58 Absolute Return 100 Fund Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $51,210,289 $83,441,235 $134,651,524 $13,802 $— Putnam Short Term Investment Fund* — 91,714,014 39,968,915 4,676 51,745,099 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: New accounting pronouncement In January 2013, ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013-01 and 2011-11 and their impact, if any, on the fund’s financial statements. Absolute Return 100 Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Absolute Return 100 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Investment Sub-Advisor Kenneth R. Leibler Janet C. Smith The Putnam Advisory Robert E. Patterson Vice President, Company, LLC George Putnam, III Principal Accounting Officer, One Post Office Square Robert L. Reynolds and Assistant Treasurer Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Marketing Services Officers Vice President and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square President Boston, MA 02109 James P. Pappas Jonathan S. Horwitz Vice President Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Mark C. Trenchard and Trust Company Compliance Liaison Vice President and BSA Compliance Officer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Absolute Return 100 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 27, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 27, 2013
